 THE H-P STORES, INC.The H-P Stores,Inc.andInternational BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpersofAmerica,LocalUnionNo. 453,Petitioner.Case 5-RC-7681June 9, 1972DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLERAND MEMBERSFANNING AND KENNEDYPursuant to a Decision and Direction of Electionissued by Acting Regional Director David C. Sachsfor Region 5 of the National Labor Relations Boardon June 22, 1971,i an election by secret ballot wasconducted on July 16 among the employees in anappropriate unit.2 At the conclusion of the election,the parties were furnished with a tally of ballotswhich showed that there were approximately 49eligible voters, 23 of whom cast ballots for Petitioner,23 cast ballots against Petitioner, and 1 vote waschallenged.There were no void ballots. ThereaftertheUnion filed timely objections to conduct affect-ing the results of the election.The Regional Director for Region 5, John A.Penello, caused an investigation of the objections tobe made and, thereafter, on September 24, issuedand served on the parties his supplemental decisionand notice of hearing sustaining the challengedballot,3 directing a hearing of Objections 1, 2, 3, 6, 7,and 8 and overruling Objections 5, 9, and 12.4Pursuant to said notice, a hearing was heldNovember 3 before Hearing Officer John L. Kluttz.All parties participated and were given full opportu-nity to examine and cross-examine witnesses and tointroduce evidence bearing on the issues. On Decem-ber 15, the Hearing Officer issued and duly served onthe parties his report in which he recommended thatonly Objections 7 and 8 be sustained and that theJuly 16 election be set aside and a new electionconducted. The Employer and Petitioner filed timelyexceptions to the report and briefs in support thereof.IAll events occurred in 19712The unit isAll warehouse employees including warehouse advertising employ-ees, warehouse clerical employees, leadmen and truck drivers employedby the Employer at its Mountain Lake Park, Maryland, location, butexcluding all office clerical employees, professional employees, guardsand supervisors as defined in the Act3Pursuant to the parties' agreement, the Regional Director sustained thechallenge4With the approval of the Regional Director, Petitioner withdrewObjections 4, 10, and 11.5 In adopting the Hearing Officer's conclusion that the threats by FredFeld to Daniel L. Riley are attributable to the Employer and warrantsettingaside the election, we find that even if he is not a supervisor suchresponsibility exists based on the facts recited by the Hearing OfficerWenote particularly that he is the eldest son of Irvin Feld, president and361Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report, the Employer's and Peti-tioner's exceptions thereto and briefs in supportthereof, the Regional Director's decision and noticeof hearing, and the entire record in the case, andhereby adopts the Hearing Officer's findings andrecommendations, as modified herein, that Objec-tions 75 and 8 be sustained and a new election bedirected.However, contrary to the Hearing Officer,we also find merit in Petitioner's Objection 6,6 whichcontends that the announcement of an increase inpension benefits 4 days before the election interferedwith the conduct thereof.?There is no dispute concerning the relevant facts.The Employer contacted actuaries in September orOctober 1970 about a change in its pension plan. Theactuaries prepared a report on the proposed changesand costs involved, which was received by theEmployer November 22, 1970. After November 24,1970, there was no correspondence between theEmployer and the actuaries and only occasionaltelephone calls, the last of which occurred February17, 1971. The Employer became aware on April 28,1971, of the Petitioner's organizational activity, andon May 14, 4 days before the petition was filed, theEmployer told an assembly of employees that it hadearlier requested its actuaries to study the feasibilityof liberalizing pension benefits for lower wage scaleemployees. The determination to adopt the plan wasmade and conveyed to the actuaries June 29, 1971,with directions to put the plan into effect as of July 1,the beginning of its fiscal year. The announcement tothe employees was withheld for 13 days and wasmade 4 days before the election date.The Hearing Officer found that the plan had beenunder consideration prior to the onset of theprincipalstockholder of theCompany,he is a graduate student specializingin industrial relations who has worked for three summers in managerialaspects of the business with the intention of returning to theCompany inthemanagerialhierarchyupon completion of his studies,and hisrelationship and future plans are well known to the employees.CfFoamRubber City #2 of Florida, Inc.,167NLRB 623. Furthermore, whenPersonnel Manager Wolf was informedby Riley ofthe conversation withand threatby Fred Feld,Wolf did not disavow the threat,but merelyrepliedthathe did not know Fred had talked to Riley,thereby adopting andaffirming the said threat and lending credence to that threat.6Chairman Miller concurs in the result herein basedonly on Objection 7for the reasons setforthin In.5, supra,but would overrule Objection 6 forthe reasonsstated bytheHearing Officer in hisReport on ObjectionsrAs wefindmerit in Objections 6, 7, and 8,we deem it unnecessary toconsider or pass upon the exceptions to other findings of the HearingOfficer197 NLRB No. 63 362DECISIONSOF NATIONALLABOR RELATIONS BOARDorganizational activity and that the change wasmotivated by legitimate and reasonable businessconsiderations.While the date of adoption andeffectuationof the change may not constituteobjectionable conduct in this case, the timing of theannouncement of the change appears to more thancasually relate to the pending election. In the instantcase, it would appear that in the normal course ofevents the Employer would have announced its finaldecision on or before July 1, the approximate date ofdecision and effective date of the change. Not havingdone this, we see no reason for not withholding theannouncement until after the election unless therewas some need for informing the employees of theincrease at that particular time. No such need is8International Shoe Company,123 NLRB 682, 6849 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759Accordingly, it is hereby directed thatan electioneligibility list,containing the names and addresses of all the eligible voters,must be filedestablished by, or can be inferred from, the recordbefore us. Instead the announcement was made at atime when it would have a maximum possible impacton the minds of the employees. Under thesecircumstances,we find that the timing of theannouncement was calculated to, and did, interferewith the election.8ORDERIt is hereby ordered that the election previouslyconducted herein on July 22, 1971, be, and it herebyis, set aside.[DirectionofSecond Elections omitted frompublication.]by the Employerwith the Regional Director for Region 5within 7 days afterthe date ofissuanceof the Noticeof Second Electionby theRegionalDirector The Regional Director shall make the list available to all parties tothe electionNo extension of time to file thislist shall be granted by theRegional Director exceptin extraordinarycircumstancesFailure to complywith this requirement shall be grounds for setting aside the electionwheneverproper objectionsare filed